DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding claims 1 – 11 and 13 – 31, filed 03 March 2021, have been fully considered but they are not persuasive.  
Applicant argues Ippolito et al. (US 2017/0330327) does not disclose the first magnified image is different from the second magnified image in the projection or the rendering (page 14).  Ippolito discloses the relatively low magnification for the first-level image is overlaid by a relatively higher level of magnification second image at a selected region of image position (paragraphs 69 – 71 and Figures 21A – 21B), which clearly shows two different images of different magnification of a microscope image is displayed overlaid over each other.  
The new title is accepted.  
The claim objections have been withdrawn due to applicant’s amendments.  
The double patenting rejections are maintained.  
The 35 U.S.C. 101 rejections have been withdrawn due to applicant’s amendments.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1, 16, 17, and 27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 21, 22, and 33 of copending Application No. 16/463,864 (reference application) in view of Bergo (US 2014/0323330) and Ippolito et al. (US 2017/0330327). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 21, 22, and 33 of copending Application No. 16/463,864 anticipates claims 1, 16, 17, and 27.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  
AN 16/464,079
16/463,864
a computer comprising: 
a processor (Figure 23) programmed to: 

An image processor, comprising: 

accept designation of at least a part of a three dimensional image of a microscope; and

an accepting unit configured to accept designation in at least part of a first microscope image; and 
generate image data for displaying, on a display, 
an image generator configured to generate image data for displaying, on a display, 
a first magnified image which corresponds to the designated part of the three dimensional image, and 
a first magnified image in which a first region in the at least part of the first microscope image is magnified based on the designation,  
a second magnified image which corresponds to the designated part of the three dimensional image and which is different from the first magnified image, 
a second magnified image in which a second region of a second microscope image related to the first region in the at least part of the first microscope image is magnified, 

???
the first microscope image and the second microscope image.  
wherein the processor is programmed to generate the first magnified image and the second magnified image from three dimensional image data corresponding to the three dimensional image by using one of a projection and a rendering, and 





The claims of Application No. 16/463,864 does not disclose a three-dimensional image of a microscope.  Bergo disclose generating a series of three-dimensional images of a reactive microarray using Z-stacks technique on the microarray (paragraph 193), wherein the cell chamber slides are Millicell EZ slides from Millipore and Lab-Tech chamber slides from Thermo Fisher (paragraph 212).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify claims of Application No. 16/463,864 to utilize known Z-stack technique to produce a 3D image utilizing microscope from at least Thermo Fisher.  One would be motivated to do so because this would help examine a specimen without destroying the structure of the specimen that would have been done by thinly slicing the specimen.  
The claims of Application No. 16/463,864 does not expressly disclose the first magnified image is different from the second magnified image, wherein the processor is programmed to generate the first magnified image and the second magnified image from three dimensional image data corresponding to the three dimensional image by using one of a projection and a rendering, and the first magnified image is different from the second magnified image in the projection or the rendering.  Ippolito discloses the relatively low magnification for the first-level image is overlaid by a relatively higher level of magnification second image at a selected region of image position (paragraphs 69 – 71 and Figures 21A – 21B).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify claims of Application No. 16/463,864 to display two microscope images of different magnifications overlaid on top of each other.  One would be motivated to do so because this would help better analyze a specified region while knowing the overview of the vicinity of the specified region.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 – 5, 7, 8, 10, 11, 14 – 21, 23, 24, 26, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippolito et al. (US 2017/0330327) in view of Bergo (US 2014/0323330).  
Regarding independent claim 1, Ippolito teaches a computer comprising: 
a processor (Figure 23) programmed to: 
accept designation of at least a part of an image of a microscope (paragraph 115: manually examining areas of interests with a standard microscope).  Ippolito does not expressly disclose the three dimensional image of a microscope nor mentions any dimensional image data, however Ippolito disclose utilizing EVOS line of microscope devices by Thermo Fisher (paragraph 109), and the system can be configured to utilize confocal microscopy (paragraph 134).  Bergo disclose generating a series of three-dimensional images of a reactive microarray using Z-stacks technique on the microarray (paragraph 193), wherein the cell chamber slides are Millicell EZ slides from Millipore and Lab-Tech chamber slides from Thermo Fisher (paragraph 212).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ippolito's system to utilize known Z-stack technique to produce a 3D image utilizing microscope from at least Thermo Fisher.  One would be motivated to do so because this would help examine a specimen without destroying the structure of the specimen that would have been done by thinly slicing the specimen.  
The combination of Ippolito’s and Bergo’s systems teaches the processor programmed to generate image data for displaying, on a display, a first magnified image which corresponds to the designated part of the three dimensional image and a second magnified image which corresponds to the designated part of the three dimensional image and which is different from the 
wherein the processor is programmed to generate the first magnified image and the second magnified image from three dimensional image data corresponding to the three dimensional image by using one of a projection and a rendering (Ippolito, paragraphs 69 – 71 and Figures 21A – 21B: the relatively low magnification for the first-level image is overlaid by a relatively higher level of magnification second image at a selected region of image position), and 
the first magnified image is different from the second magnified image in the projection or the rendering (Ippolito, paragraphs 69 – 71 and Figures 21A – 21B: the relatively low magnification for the first-level image is overlaid by a relatively higher level of magnification second image at a selected region of image position).  

Regarding dependent claim 2, Ippolito teaches wherein the processor outputs, to the display, image data of the first magnified image and the second magnified image such that the first magnified image and the second magnified image are displayed on the display at different times (Figures 21A, 21B and paragraphs 66, 69, 73: user defines a first level image and then sets 

Regarding dependent claim 3, Ippolito teaches wherein the processor generates image data for displaying, on the display, a first microscope image of which area in the three dimensional image is wider than an area, of the first magnified image, in the three dimensional image, and a second microscope image of which area in the three dimensional image is wider than an area, of the second magnified image, in the three dimensional image (paragraph 117: more detailed image may then be shown in the same window as the lower magnification background images, as shown in exemplary FIG. 11. This approach in turns allows for the user to view the higher-magnification images in spatial context; i.e., the higher-magnification image may be overlaid on the lower-magnification background image such that the higher-magnification image is disposed over the region of the background image from where the higher-magnification image was collected; Figure 11: the background images are wider than the zoomed in first image layer and second image layer).  

Regarding dependent claim 4, Ippolito teaches wherein the processor generates image data for displaying, on the display, an image in which the first magnified image and the first microscope image are superimposed, and an image in which the second magnified image and the second microscope image are superimposed (paragraph 134: a system may be configured to utilize confocal microscopy.  A system may also be configured to perform a so-called “smashdown” of multiple images (e.g., slices of a single image) and then generate a composite 

Regarding dependent claim 5, Ippolito teaches wherein the processor generates image data for displaying, on the display, a microscope image of at least a part of the three dimensional image of the microscope, and the accepting unit accepts designation of at least a part of the microscope image displayed on the display (Figures 11- 21).  

Regarding dependent claim 7, Ippolito teaches wherein the microscope image includes microscope images of a plurality of planes which are parallel to each other in the three dimensional microscope image, and the accepting unit accepts selection of a particular microscope image from the microscope images of the plurality of planes displayed on the display and accepts designation of at least a part of the particular microscope image (paragraph 99: (a) at least one or more first images is based on information taken at two or more focal planes, (b) wherein at least one or more second images is based on information taken at two or more focal planes, or both (a) and (b)).  

Regarding dependent claim 8, Ippolito teaches wherein the microscope image includes the three dimensional image of the microscope based on the three dimensional microscope image data, and the accepting unit accepts designation of a position in at least a part of the three dimensional microscope image displayed on the display (paragraph 115: manually examining areas of interests with a standard microscope).  



Regarding dependent claim 11, Ippolito teaches wherein the processor generates image data for displaying, on the display, a position reference image indicating a position, in the three dimensional image, accepted by the accepting unit (paragraph 122 and Figure 13: by the rectangular-highlighted regions, while viewing the image that had been earlier acquired, areas of interest are selected for scanning at a higher magnification (e.g., 20x; second-level images)).  

Regarding dependent claim 14, Ippolito teaches wherein the accepting unit accepts input of a threshold regarding pixel value of a magnified image, and the processor generates a magnified image to be displayed under different display condition based on the threshold (paragraph 134: a system may also be configured to perform a so-called “smashdown” of 

Regarding dependent claim 15, Ippolito teaches wherein the processor generates image data for displaying, on the display, a magnified image of an area of a second three dimensional image, the area of the second three dimensional image corresponding to the part of the three dimensional image designated, the second three dimensional image being obtained by a different microscopy that is different from the microscope (paragraph 134: a system may be configured to utilize confocal microscopy.  A system may also be configured to perform a so-called “smashdown” of multiple images (e.g., slices of a single image) and then generate a composite image that uses e.g., the brightest pixel for each slice, the most in-focus pixel for each slide, and the like).  

Regarding independent claim 16, claim 16 is similar in scope as to claim 1, thus the rejection for claim 1 hereinabove is applicable to claim 16.  Ippolito teaches a microscope system (Figure 23), comprising: a microscope configured to output microscope image data to the image processor; and a display configured to display an image based on the microscope image data output from the image processor (Figures 11 – 21 and 23).  

Regarding claims 17 – 21, 23, 24, 26, and 27, claims 17 – 21, 23, 24, 26, and 27 are similar in scope as to claims 1 – 5, 7, 8, 10, thus the rejections for claims 1 – 5, 7, 8, 10 hereinabove are applicable to claims 17 – 21, 23, 24, 26, and 27.  Ippolito teaches a non-transitory computer readable medium storing computer program (paragraph 65).  

Claims 6, 22, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippolito et al. (US 2017/0330327) in view of Bergo (US 2014/0323330) and Huang et al. (US 2017/01251191).  
Regarding dependent claim 6, Ippolito does not expressly disclose wherein the microscope image includes microscope images of at least two planes which are not parallel to each other in the three dimensional microscope image, and the accepting unit accepts designation of at least a part of each of the microscope images of the two planes displayed on the display.  Huang discloses cross sectional views of a specimen in the XY, XZ, YZ planes at various magnifications (paragraphs 23, 122 and Figures 11, 16).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ippolito's system to have cross-sectional views around a 3D point/area of a specimen.  One would be motivated to do so because this would help to analyze the 3D spatial volume of the specimen.  

Regarding claim 22, claim 22 is similar in scope as to claim 6, thus the rejection for claim 6 hereinabove is applicable to claim 22.  

Regarding dependent claim 28, Ippolito does not expressly disclose wherein the first magnified image and the second magnified image correspond to different observation directions of the three dimensional image, respectively, the accepting unit accepts designation of a change of the observation direction of the three dimensional image, and the processor outputs image data of the first magnified image and the second magnified image such that a display image displayed 

Regarding claim 30, claim 30 is similar in scope as to claim 28, thus the rejection for claim 28 hereinabove is applicable to claim 30.  

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippolito et al. (US 2017/0330327) in view of Bergo (US 2014/0323330) and Takayama (US 2014/0184778).  
Regarding dependent claim 9, Ippolito does not expressly disclose wherein the microscope image includes a projection image obtained by projecting the three dimensional image on an arbitrary plane, and the accepting unit accepts designation of at least a part of the projection image displayed on the display.  Takayama discloses acquiring multi-layer image data of a 3D specimen (paragraph 238 and Figure 20) and determining a main cross section based on the specimen shape that is at an arbitrary angle to the x, y, and z-axes (paragraph 239-243 and Figure 21A).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify 

Regarding claim 25, claim 25 is similar in scope as to claim 9, thus the rejection for claim 9 hereinabove is applicable to claim 25.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippolito et al. (US 2017/0330327) in view of Bergo (US 2014/0323330) and Mizutani et al. (US 2011/0129135).  
Regarding dependent claim 13, Ippolito does not expressly disclose wherein the accepting unit accepts input of information regarding a route for displaying a magnified image, and the processor outputs, to the display, image data of the first magnified image and the second magnified image such that the first magnified image and the second magnified image are displayed on the display at different times along the route.  Mizutani discloses based on the history information 20 as information obtained by associating the positional information and the resolution information of the plurality of partial images, the arrow images A are generated in the entire image 40 at the arbitrary resolution as the history images that indicate the traces and the observation magnifications (paragraph 110 and Figures 8-12).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to modify Ippolito’s system to view a history of an observer’s viewing session though arbitrary resolutions and magnifications.  One would be motivated to do so because this would help not miss the observation target by the microscope.  

s 29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ippolito et al. (US 2017/0330327) in view of Bergo (US 2014/0323330) and Huang et al. (US 2017/01251191) and Takayama (US 2014/0184778).  
Regarding dependent claim 29, Ippolito does not expressly disclose wherein the processor generates a three dimensional magnified image obtained by magnifying a designated part of the three dimensional image, and the processor generates image data of the first magnified image and image data of the second magnified image, such that an orientation of the three dimensional magnified image is changed with respect to an arbitrary projection plane, and that the three dimensional magnified image is projected on the projection plane from a different observation direction based on the designation of the change of the observation direction.  Takayama discloses acquiring multi-layer image data of a 3D specimen (paragraph 238 and Figure 20) and determining a main cross section based on the specimen shape that is at an arbitrary angle to the x, y, and z-axes (paragraph 239-243 and Figure 21A).  It would have been obvious for one of ordinary skill in the art at the time of the invention (pre-AIA ) or at the time of the effective filing date of the application (AIA ) to further modify Ippolito’s and Huang’s system to view a 3D specimen at an arbitrary image plane.  One would be motivated to do so because this would help view the most cross sectional area of the specimen on a plane.  

Regarding claim 31, claim 31 is similar in scope as to claim 29, thus the rejection for claim 29 hereinabove is applicable to claim 31.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY J CHOW/Primary Examiner, Art Unit 2612